DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,160,121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,160,121 B2.
Claim 1. A communication apparatus comprising: one or more processors; and one or more memories storing: a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; and instructions that, when executed by the one or more processors, cause the communication apparatus to: accept an instruction for starting a process regarding the DPP from a user; and provide, in accordance with the DPP, another communication apparatus with a communication parameter including both the Connector and the information.
Claim 1. A communication apparatus comprising: one or more processors; and one or more memories storing: a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; and instructions that, when executed by the one or more processors, cause the communication apparatus to: provide, in accordance with the DPP, another communication apparatus with communication parameters including both the Connector and the information.
Claim 6. A communication apparatus comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the communication apparatus to: receive, in accordance with device provisioning protocol (DPP), a communication parameter for establishing a connection to a wireless network; and execute, in a case where the received communication parameter includes both a Connector for establishing a connection to a wireless network in accordance with the DPP and information for establishing a connection to a wireless network in accordance with a protocol different from the DPP, at least one processing of connection processing according to the DPP using the Connector or connection processing according to the protocol different from the DPP using the information.
Claim12. A control method for a communication apparatus, the control method comprising: a reception step of receiving, in accordance with device provisioning protocol (DPP), communication parameters for establishing a connection to a wireless network; a first execution step of executing, in a case where the communication parameters received in the reception step include both a Connector for establishing a connection to a wireless network in accordance with the DPP and information for establishing a connection to a wireless network in accordance with a protocol different from the DPP, connection processing according to the DPP using the Connector before executing connection processing according to the protocol different from the DPP using the information; and a second execution step of executing the connection processing according to the protocol different from the DPP using the information in a case where the connection processing in the first execution step is not successful.
Claim 17, A control method for a communication apparatus, the control method comprising: a first holding step of holding a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); a second holding step of holding information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; an accepting step of accepting an instruction for starting a process regarding the DPP from a user; and a provision step of providing, in accordance with the DPP, another communication apparatus with a communication parameter including both the Connector and the information.
Claim 11. A control method for a communication apparatus, the control method comprising: a first holding step of holding a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); a second holding step of holding information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; and a provision step of providing, in accordance with the DPP, another communication apparatus with communication parameters including both the Connector and the information.
Claim 18. A control method for a communication apparatus, the control method comprising: a reception step of receiving, in accordance with device provisioning protocol (DPP), a communication parameter for establishing a connection to a wireless network; and an execution step of executing, in a case where the communication parameter received in the reception step includes both a Connector for establishing a connection to a wireless network in accordance with the DPP and information for establishing a connection to a wireless network in accordance with a protocol different from the DPP, at least one processing of connection processing according to the DPP using the Connector or connection processing according to the protocol different from the DPP using the information.
Claim 11. A control method for a communication apparatus, the control method comprising: a first holding step of holding a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); a second holding step of holding information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; and a provision step of providing, in accordance with the DPP, another communication apparatus with communication parameters including both the Connector and the information.
Claim 19. A non-transitory computer-readable storage medium storing instructions that, when executed, cause a communication apparatus to perform a process, the process comprising: a reception step of receiving, in accordance with device provisioning protocol (DPP), a communication parameter for establishing a connection to a wireless network; and an execution step of executing, in a case where the communication parameter received in the reception step includes both a Connector for establishing a connection to a wireless network in accordance with the DPP and information for establishing a connection to a wireless network in accordance with a protocol different from the DPP, at least one processing of connection processing according to the DPP using the Connector or connection processing according to the protocol different from the DPP using the information.
Claim 13. A non-transitory computer-readable storage medium storing instructions that, when executed, cause a communication apparatus to perform a process, the process comprising: a reception step of receiving, in accordance with device provisioning protocol (DPP), communication parameters for establishing a connection to a wireless network; a first execution step of executing, in a case where the communication parameters received in the reception step include both a Connector for establishing a connection to a wireless network in accordance with the DPP and information for establishing a connection to a wireless network in accordance with a protocol different from the DPP, connection processing according to the DPP using the Connector before executing connection processing according to the protocol different from the DPP using the information; and a second execution step of executing the connection processing according to the protocol different from the DPP using the information in a case where the connection processing in the first execution step is not successful.

Claim 20. A non-transitory computer-readable storage medium storing instructions that, when executed, cause a communication apparatus to perform a process, the process comprising: a first holding step of holding a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); a second holding step of holding information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; an accepting step of accepting an instruction for starting a process regarding the DPP from a user; and a provision step of providing, in accordance with the DPP, another communication apparatus with a communication parameter including both the Connector and the information.
Claim 11. A control method for a communication apparatus, the control method comprising: a first holding step of holding a Connector for establishing a connection to a wireless network in accordance with device provisioning protocol (DPP); a second holding step of holding information for establishing a connection to a wireless network in accordance with a protocol different from the DPP; and a provision step of providing, in accordance with the DPP, another communication apparatus with communication parameters including both the Connector and the information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467